                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 RONALD FULLER,

                       Plaintiff,

           v.                                           Civil Action 2:18-cv-1722
                                                        Chief Judge Edmund A. Sargus, Jr.
                                                        Magistrate Judge Chelsey M. Vascura
 LAKESHORE FINANCIAL, LLC, et al.,

                       Defendants.



                           REPORT AND RECOMMENDATION

       On August 12, 2019, the Court ordered Plaintiff to show cause why the Court should not

dismiss his claims against Defendants Eric Williams and Anthony Allen without prejudice

against Defendant for failure to effect service and why the Court should allow an extension of

time to effect service. (ECF No. 21.)    To date, Plaintiff has not made proof of service to the

Court as required by Federal Rule of Civil Procedure 4(l) or responded in any way to the Show

Cause Order.

       Plaintiff was previously cautioned that failure to perfect service over Defendant would

result in his claims against Eric Williams and Anthony Allen being dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 21.) It is therefore

RECOMMENDED that Plaintiff’s claims against Defendants Eric Williams and Anthony Allen

be DISMISSED WITHOUT PREJUDICE pursuant to Rule 4(m) for failure to timely effect

service.
                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made.    Upon proper objections, a Judge of this Court may accept, reject,

or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1).

The parties are specifically advised that failure to object to the Report and Recommendation will

result in a waiver of the right to have the District Judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                        /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
